DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6, 8-10, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3, 6, 10, 12, the word "preferably" renders the claim indefinite because it is unclear whether the limitations following the word are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 8 recites the limitation "the tilting turn motor" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the engagement point" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "one engagement point to the next" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-12, 14, and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamen et al (U.S. 2002/0121394).
Kamen discloses a motile robot comprising: a frame (230) and at least one front wheel (254), at least two middle wheels (210) and at least two rear wheels (208), wherein at least one middle wheel (210) and at least one rear wheel (206) are connected by 4 ting lever (212) arranged on each of opposing sides of or to the frame (230), forming a pair of wheels (208, 210); and wherein each tiling lever (212) can be turned around a lever bearing (213) located between respective axial centers (see fig. 2E) of rotation of each pair of wheels (208, 210), and further comprising at least one sensor (the control unit 240 includes a tilt sensor, and the control unit 240 based on the tilt sensor input to adjust the angular orientation of the cluster 212: therefore the tilt sensor is considered to correspond with the sensor as claimed) the constructed and adapted ta sense at least one of: an absolute angular position of the filing lever, and/or a relative angular position of the tilting lever, wherein the tilting lever can be turned around the lever bearing by at mast 60° on either side; wherein the tiling lever can be turned around the lever bearing by al feast 55° (see fig. 7A): wherein the tilting lever can be turned around the lever bearing by al between 45° and 20° on either .
Claims 1-4, 10-11, 14 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Strong (U.S. 2006/0254840).
11. Strong discloses a mobile robot comprising: a frame (22) and at least one front wheel (248F, 2481), at least two middle wheels (256R, 2561) and at least two rear wheels (356R, S561), wherein at least one middle wheel (256R, 2561} and at least one rear wheel (G56H, S56L) are connected by a tiling lever (230R, 230L) arranged on each of the opposing sides of or to the frame (22), forming a pair of wheels; and wherein each tilting lever (230R, 230L) can be turned around a lever bearing (288) located between respective axial centers (2760L, S701) of rotation of each pair of wheels (256L, 3561}, and further comprising at least one sensor (208, 120) constructed and adapted to sense at least one of: an absolute angular position of the tilting lever (23043, and/or a relative angular position of the ting lever, wherein the tilting lever (250R, 2301) is adapted to rotate freely until a certain angle is reached (see paragraph 0179), when the robot encounters uneven ground along its direction of movement, allowing the robot to traverse such uneven ground smoothly: wherein the tilting lever .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,967,926. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of U.S. Patent No. 10,967,926 read on the instant application as recited in claims 1-17
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN C TO whose telephone number is (571)272-6677. The examiner can normally be reached 8-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571-270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/TOAN C TO/Primary Examiner, Art Unit 3614                                                                                                                                                                                                        March 12, 2022